Title: To Benjamin Franklin from the Marine Committee: Proposed Letter, [after 19 July 1779]
From: Marine Committee
To: Franklin, Benjamin


Sir
[after July 19, 1779]
Inclosed you have a certified Copy of a Resolution of Congress dated July 19. 1779; By which you will perceive the Marine Committee are empowered and directed by Congress to carry into Execution their Manifesto of the 30 of Octr. 1778. In pursuance of this Authority and for the more speedy accomplishment of the Ends proposed, we authorise and most earnestly request you, to take every Measure in your power, to aid and assist us in the Execution of this Business.—
It is not our Intentions to confine the Measures to be used on this Occasion to open and hostile operations; But on the contrary it is expected and we wish and desire, that you would cause, at the Expence of the United States, any of the Towns of Great Britain or the West Indies, secretly to be set on fire. In particular London, Bristol, Liverpool, Glasgow and Edinburgh are to be considered as the first objects of national retaliating resentment; and above all, London, the Seat of royal Residence and vindictive rage and the quarter from which have issued the orders for the conflagrations which have by the Enemy been lighted up in these United States.—
America would have the Monarch see, that when provoked she can light up fires even at his own Doors.—And in this Business it is requested, that you will use every possible Exertion. This Measure, in which so many Calamities are involved, and so contrary to the known and acknowledged Humanity with which Congress have heretofore carried on the present war, has, at length become, for the sole and direct purpose of self preservation, absolutely and indispensibly necessary, from the cruel and unprecedented Manner in which our Enemies are daily carrying on the present War. Our Villages on the Sea Coasts are numerous, most of them defenceless, and all of them, with very few Exceptions, exposed and easily accessable to a naval Force, which renders them at any Time a prey to a savage and desolating Enemy.—
The Towns of ——— here to fore laid in ashes, and the late successful attempts in burning and destroyed the Villages of Fairfield, Norwalk and Bedford in Connecticut & New-York, and the unquestionable proofs Congress have received, that the Vengeance denounced against these States in the Manifesto of the British Commissioners will be executed in its fullest extent, has induced them, as the only effectual Means, to put a stop to the further destruction of our Country, to retaliate upon our Enemy by destroying, if possible, some of the most distinguished Cities in Great Britain and the West Indies.—
Our Countrymen have long complained of the slow and forbearing disposition of Congress, when every day announces to them the destruction of some part of their Country. To meet these Ideas, they have at length solemnly determined to revenge themselves on their Enemies, and to leave untried, no exertions for carrying into execution their Manifesto of the 30 of Octr., 1778.
A few determined Men, under the promise of handsome rewards, and well acquainted with the Situation of the large Towns in England & Scotland, will perhaps be the best instruments that can be employed for the Accomplishment of this Work.— We do not however wish to point out any mode that shall be obligatory upon you; your own Judgment and observation will readily suggest to you such steps as are most likely to answer the Ends proposed.—
As the avowed Determination of the Enemy, as set forth by the British Commissioners, is to render us of as little use as possible to our ally, perhaps it would not be improper, if Capt. Jones should be in France, and his own force is inadequate, to request further aid, and attempt the destruction of some of their Towns by a naval surprise.—
How such a Measure will accord with the Sentiment of the Court of France, your Situation will best enable you to determine. If it should appear to you improper to communicate the Matter at all to the Minister of France, you will then forbear to do it.
We cannot conclude without once more earnestly pressing upon you, the Necessity of striking some blow similar to those suggested in the resolution of Congress:— The destruction of a single village would instantly convince our Enemy of the Danger to which they are exposed, and the Necessity there will be, of desisting from the present destructive mode in carrying on the War.
 
Notation: Entered Page 385
